Citation Nr: 1116237	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-03 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for pruritis ani.

2.  Entitlement to service connection for penile lesions.

3.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling for the period from September 1, 2004, to April 20, 2006, and as 30 percent disabling for the period since April 21, 2006.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), that granted service connection and awarded a 10 percent disability rating for PTSD, effective September 1, 2004, and denied service connection for pruritis ani and penile lesions.  By an April 2007 rating decision, the RO increased the disability rating for the Veteran's PTSD from 10 to 30 percent disabling, effective April 21, 2006.  

In September 2007, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

In April 2008, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran's pruritis ani first manifested during his active service.

2.  The Veteran's penile lesions first manifested during his active service.

3.  For the period from September 1, 2004, to January 20, 2010, the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as:  intermittently illogical speech, near continuous panic and depression affecting the ability to function independently, appropriately, and effectively; anger; impaired impulse control; neglect of personal appearance and hygiene; difficulty in establishing and maintaining effective relationships; impaired and difficulty in adapting to stressful circumstances.

4.  For the period since January 21, 2010, the Veteran's PTSD has been productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Pruritis ani was incurred in active service. 38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  Penile lesions were incurred in active service. 38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  For the period from September 1, 2004, to January 20, 2010, the criteria for an increased initial rating of 70 percent for PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, (Diagnostic Code) DC 9411 (2010).

4.  For the period since January 21, 2010, the criteria for an increased initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claims for service connection for pruritis ani and penile lesions, notice was provided to the Veteran in September 2004, prior to the initial adjudication of his claims in January 2005.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with the Dingess elements of VCAA notice with respect to these claims in April 2008 correspondence.  

Furthermore, the Veteran was told it was his responsibility to support the claims with appropriate evidence, and he was provided with the text of the relevant regulations relating to VA's duty to notice and assist.  To the extent that these notices were in any way deficient, the Board concludes that any deficiencies were harmless error, as the Board in this decision grants service connection for both claims, representing a total grant of benefits sought on appeal.

With respect to the Veteran's claim for an increased initial rating for PTSD, such claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to the initial rating claim.

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  In the April 2008 remand, the Board instructed the Appeals Management Center to obtain the Veteran's authorization for the release of records from his private treating psychologist.  In May 2008, the Veteran submitted the requested records.  Additional records from this psychologist dated to July 2010 are of record.

VA treatment records dated to April 2010 are in the claims folder.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

The Veteran was provided with examinations with respect to his claims for service connection in October 2004, and April 2009.  To the extent that these examinations were in any way deficient, the Board concludes that any deficiencies were harmless error, as the Board in this decision grants service connection for both claims, representing a total grant of benefits sought on appeal.

The Veteran was afforded examinations with respect to his increased initial rating claim in October 2004 , April 2007, and February 2010.  38 U.S.C.A. § 5103A (West 2002).  Each of the associated reports of examination is thorough and is consistent with the Veteran's outpatient treatment records.  There is no indication that his PTSD disability has worsened since the date of the most recent examination in February 2010.  Accordingly, an additional examination due to worsening of the disability is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

As such, the Board concludes that the examinations were adequate and finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

In sum, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's pruritis ani and penile lesions, however, are not disorders for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In numerous written statements and in September 2007 testimony before the Board, the Veteran stated that he first began to experience rectal itching and penile lesions in service.  The rectal itching reportedly had its onset while the Veteran was stationed in Vietnam, while the lesions had their onset while he was stationed at Fort Leonard Wood, Missouri.  Since the onset of each in service, he had continued to experience both the itching and the lesions.  He used a cortisone cream for the itching, which helped to alleviate his symptoms for a time, although the itching always returned.  With the respect to the lesions, the number of lesions present varied over time, but the lesions were generally always present.  He stated that he had never experienced either the itching or the lesions prior to his entrance into active service.

The Veteran's service treatment records reflect a single entry related to penile lesions.  In January 1968, the Veteran reported to sick call with complaints of a lump on his penis that had been present for the last 10 years.  Four days earlier, it had become infected.  He was given antibiotics.  There are no further references to penile lesions in the Veteran's service treatment records.

The Veteran's service treatment records are silent as to any complaints or diagnoses of rectal itching.  On examination in July 1970, prior to separation from service, the Veteran did not report a history of skin problems, including rectal itching or penile lesions.

The Veteran acknowledges that his service treatment records do not show that he complained of rectal itching.  He asserts, however, that within a few months of his separation from service, he sought VA treatment, whereupon he was diagnosed with pruritis ani for the first time.  He was told to avoid excessive wiping with dry tissue, and to keep the area clean and dry.  At his September 2007 hearing before the Board, he stated that he had not sought additional treatment for these symptoms before filing his claim for service connection.  Similarly, he had not sought treatment for his penile lesions.

In written correspondence and in his September 2007 hearing before the Board, the Veteran addressed the notation in his service treatment records indicating that he had reported having the penile lesion for 10 years.  He argued that the notation was in error, as he had not had the lesion prior to entering active service.  He noted that at the time he sought treatment in 1968, he was 22-years-old, which, had the lesion then been present for 10 years, would have meant that he had first developed the lesion as a 10-year-old.  He emphatically denied having developed the lesion as a 10-year-old, noting that he would have remembered developing the lesion at that age, as it would have made his adolescent years in the school locker room extremely uncomfortable.

The Veteran underwent VA examination of the skin in October 2004 and August 2009, as a result of which he was diagnosed with pruritis ani.  His penile lesion was diagnosed as an epidermal cyst.  He reported the onset of the associated symptoms as during his period of active service.  

The October 2004 examiner determined that neither disorder constituted a major dermatologic problem but did not opine as to whether either was related to the Veteran's active service.  

The August 2009 examiner determined that neither disorder was related to active service.  The examiner reasoned that the Veteran's service treatment records did not show clinical evidence of pruritis ani, and therefore, his current pruritis ani could not be related to his active service.  With respect to the penile lesions, as the Veteran's service treatment records showed that he had reported a 10-year history of the lesion, the lesion existed prior to the Veteran's entrance into service, and therefore was unrelated to his active service.  The examiner noted, in support of this conclusion, that the lesions could not be aggravated by active service.

Despite the absence of clinical evidence demonstrating that he experienced rectal or perianal itching in service, the Veteran contends that he experienced periodic itching in this area in service.  He additionally asserts that the in-service notation indicating that his penile lesion pre-existed his entrance into active service was in error.  The Board notes that the report of examination of the Veteran prior to his entrance into active service is not of record.  Without any evidence demonstrating the lesion was present at the time the Veteran entered active service, the Board concludes that the Veteran is entitled to the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  As the Board has determined that the Veteran is entitled to the presumption of soundness, the VA examiner's opinion that the penile lesions manifested prior to active service, and are therefore unrelated to his active service, is entitled to little probative weight.  

The Veteran has provided credible testimony as to the incurrence of pruritis ani and penile lesions in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  He has additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service, and this testimony is supported by the clinical evidence of record.

As the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his skin disorders, he is competent to relate his currently diagnosed disabilities (pruritis ani and penile lesions) to his active service. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As the Veteran's current pruritis ani and penile lesions have been determined to have had their initial clinical onset in service, the Board finds that service connection for pruritis ani and penile lesions is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of  Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's PTSD is rated 10 percent disabling under DC 9411 for the period prior to April 21, 2006, and as 30 percent disabling since April 21, 2006.  Under DC 9411, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran did not seek psychiatric treatment prior to undergoing VA psychiatric examination in October 2004.  At that time, he complained of sporadic nightmares and bad dreams, disturbances in sleep, anxiety, and difficulty concentrating.  He described the symptoms as mild in nature, and as having been present for a few years.

Mental status examination revealed a neutral mood with appropriate affect.  The Veteran was dressed casually and was noted to be cooperative.  His speech was normal, and there were no perceptual problems noted.  His thought content and processes were determined to be normal.  He denied experiencing suicidal or homicidal ideation.  Insight and judgment were determined to be fair, as was his impulse control.  The Veteran's medical history was noted to be significant for poor hearing, for which he was service-connected.

With regard to his occupational history, the Veteran stated that he was currently working full time as vice president of a bank.  He stated that he was generally able to do his job.

With regard to his social history, he stated that he had a Masters degree and that he had been married for 27 years.  He had 3 children.  He described his relationship with his family as good.  He reported that he kept in touch with his brothers.  He stated that he spent his free time doing chores around the house.  He socialized with his neighbors.  

Based upon the above, the examiner determined that the most appropriate diagnosis for the Veteran was PTSD.  The examiner noted that the Veteran was able to work and that he appeared to have a supportive social network.  The examiner assigned a GAF of 70, noting that the Veteran had mild symptoms.

In a March 2005 statement submitted in support of his claim, the Veteran indicated that he had experienced PTSD symptoms for the past four decades.  Currently, he experienced difficulty sleeping, retaining information, anxiety and panic attacks, and difficulty at work.

The Veteran did not seek formal treatment for PTSD until April 2006, when he was referred by his primary care physician for complaints of anxiety and difficulty sleeping.  The Veteran at that time reported that he had always had difficulty sleeping, but that his difficulty had worsened since losing his job in November 2005.  Additionally, since losing his job, he had been ruminating more about the war, and having more nightmares and flashbacks.  He additionally had been more irritable and had had an increased startle response.  He noted that his hearing loss had worsened, increasing his stress level.  

Mental status examination revealed a neutral mood and broad affect.  His speech was determined to be goal-directed, relevant, and coherent.  The Veteran denied experiencing hallucinations in any form.  No specific delusions were elicited.  He denied experiencing suicidal or homicidal thoughts, intentions, or plans.  His insight and judgment were determined to be fair.

A GAF of 65 was assigned, and the Veteran was referred for PTSD therapy.

Treatment records dated in May 2006 show that the Veteran reported that he was sleeping well with the medication he had been prescribed and that he had been going to job interviews.  He noted that he continued to feel anxious and experience some mild depression.  He stated that he would like to hold off on a trial of antidepressant medication.  The attending psychiatrist noted that the Veteran's mood was neutral, his affect broad, that he had no psychotic features, and was neither suicidal nor homicidal.  He was instructed to return in two months.

In June 2006, the Veteran sought private psychiatric treatment.  At the time of his initial evaluation, he reported feeling stressed and isolated since losing his job.  He complained of difficulty sleeping and of difficulty hearing.  He stated that he could not go out to dinner because the background noise interfered with his hearing.  He described himself as being very quick-tempered.  He reported experiencing some suicidal ideation.

Mental status examination revealed no significant abnormalities.  The Veteran was noted to be looking for a job.  The examining psychologist diagnosed the Veteran with PTSD and assigned a GAF of 39.  The psychologist explained that the Veteran's GAF was in the range of 31 to 40 because there was some clinically significant impairment in the Veteran's ability to communicate with others, i.e., his speech at times was not understandable, or was obscure or irrelevant.  Additionally, he presented with major impairment in areas such as work or school, family relations, judgment, thinking, or mood.  The psychologist noted that the GAF was largely due to his hearing impairment.

VA treatment records dated in July 2006 show that the Veteran was prescribed antidepressant medication.  He was noted to not be dangerous to himself or others.

In October 2006, the Veteran appeared for a walk-in appointment, complaining of being more irritable, and quicker to anger lately.  He reported experiencing anxiety at work related to difficulty understanding and hearing people.  On mental status examination, his mood was neutral, and his affect broad.  He had no psychotic features and was not suicidal or homicidal.

In November 2006, the Veteran again appeared for a walk-in appointment, again complaining of being more anxious.  He stated that he had been so anxious that he had been taking an extra pill in the afternoon.  He stated that he continued to have problems with his hearing, which exacerbated his anxiety.  On mental status examination, his mood was mildly anxious, and his affect constricted.  No specific delusions were elicited.  He denied experiencing hallucinations of any form, and denied suicidal or homicidal thoughts, intentions, or plans.  His medication dosages were increased.

In December 2006, the Veteran reported that he was still overwhelmed by anxiety.  His medication dosages were increased.

On follow up evaluation approximately three weeks later, the Veteran reported that he was still experiencing anxiety despite the increase in his medication.  He stated that he was not as depressed as he had been but that the anxiety was at times overwhelming.  

In February 2007, the Veteran reported that he continued to experience difficulty with anxiety attacks, which he attributed to his difficulty hearing.  His mood was noted to be dysthymic.  He was determined to have fair cognition and intact insight.  He was given literature pertaining to panic attacks.

In April 2007, the Veteran reported increased frequency of panic attacks and that he was sleeping poorly.  He reported feeling especially anxious at work, as a result of his difficulty hearing.  His increased anxiety brought back more memories of Vietnam.  He stated that he was able to fall asleep with medication, but that his sleep was interrupted.  He reported feeling worried about being able to keep his job.  He was noted to be anxious and to have a constricted affect, but to not be suicidal or homicidal.  A GAF of 55 was assigned.

The Veteran underwent an additional VA psychiatric examination in April 2007.  At the time of the examination, the Veteran reported that he had been undergoing treatment for PTSD, which had been of some benefit to him.  However, he reported that he continued to experience nightmares and bad dreams, hypervigilance, and an easy startle reflex.  He stated that the sound of helicopters bothered him.  He reported experiencing anxiety and depression.  He noted that all of these symptoms had been present on a daily basis for many years.  He described the severity of the symptoms as moderate in nature.  

Mental status examination revealed a neutral mood and appropriate affect.  There were no perceptual problems noted.  His thought processes and content were determined to be normal.  There was no suicidal or homicidal ideation.  Insight, judgment, and impulse control were determined to be fair.

With regard to his occupational history, the Veteran stated that he was currently employed as a vice president of a bank.  He stated that he was generally able to do his job, but noted that his hearing problems did present a problem at work.

The Veteran described his relationship with his family as normal.  He stated that he had a few friends and relatives to whom he talked.  He stated that he spent most of his time working, and that he spent his free time at home, doing chores.  He stated that he went to church.

The examiner diagnosed the Veteran with PTSD, and noted that he was able to work and that he appeared to have a supportive social network.  The examiner assigned a GAF of 55.

Approximately two weeks after the VA examination, the Veteran was evaluated by his private psychologist.  The Veteran reported current symptoms including nightmares, flashbacks, hypervigilance, insomnia, anxiety, phobias, distractibility, poor concentration, hyper-arousal, sleep disturbance, withdrawal, pessimism, anhedonia, an exaggerated startle response, indifference, irritability, negativism, and use of alcohol as a coping mechanism.  He additionally reported passive suicidal ideation, in the sense that he sometimes wished he would not wake up due to embarrassment over not being able to hear.

Mental status examination revealed no significant abnormalities.  The Veteran was determined to have reasonable insight and judgment, and high intellect.

The Veteran described his occupational functioning as very poor, secondary to not being able to hear.  He stated that there were pending cut backs at work, and that he feared being terminated due to his poor hearing ability.  He noted that he had been unemployed for 26 weeks before finding this job, and indicated that he was very upset about the potential for job loss.

He stated that he could not go out for dinner because the background noise prevented him from hearing.  

The examining psychologist diagnosed the Veteran was PTSD and assigned a GAF of 39.

VA clinical records dated from June 2007 to September 2007 show that the Veteran continued to report experiencing anxiety at work, which was exacerbated by his inability to hear properly.  He reported getting very frustrated when he could not hear or understand what people were trying to tell him.  He got "doubly" frustrated at Board meetings, or other meetings, as he felt that his difficulty hearing was amplified at that time.  He noted that he had less interest in the things that he used to enjoy, such as reading and doing crossword puzzles.  He denied experiencing suicidal or homicidal ideations.  His mood was noted to be dysthymic and his affect anxious.  His medication dosage was increased.  

The Veteran testified before the Board in September 2007.  The Veteran described experiencing difficulty sleeping, noting that every night he awoke several times.  He stated that he had not had a full night's sleep since he had gone to Vietnam.  Sometimes he awoke because of flashbacks or nightmares, and other times he did not know why he had awoken.  He argued that the disability ratings VA had assigned were in error, because they did not take into consideration the impact his service-connected hearing loss disability had on his psychiatric functioning.  He explained that his PTSD was particularly exacerbated by his hearing loss.  He described living in fear of losing his job as a result of his hearing impairment, and described avoiding social situations as a result of the increased anxiety he experienced as a result of his difficulty communicating as a result of his hearing loss.

Following the September 2007 hearing, the Veteran's private psychologist submitted a letter in support of his claim.  The psychologist noted that the Veteran had been under his care for PTSD since June 2006, and that since that time, the Veteran had suffered greatly as a result of nightmares, hypervigilance, emotional numbing, avoidance symptoms, and hyperalertness with an easy startle response.  What complicated the Veteran's case was that he had been given high GAF scores despite the fact that when in a room with other people he was nearly totally deaf.  The stress of his auditory situation created an enormous pressure on him, particularly at work, as he needed to use an external transmitter and receiver in order to glean any words from the meetings he was required to attend.  This resulted in a terrifying work experience on a daily basis, lowering his GAF to a 39.  He was in a constant state of anxiety that he would be "found out" not to be able to understand or respond appropriately to questions asked of him.  This anxiety in turn increased the sequelae of his PTSD, as he felt helpless and threatened that he would be attacked and lose his position at the bank.

Based upon the Veteran's symptoms, the psychologist felt that it could be stated with reasonable psychological certainty that the Veteran was not competent at this time.  He felt like an "imposter" at work and could only skim by in handling his workload.  The PTSD was then further exacerbated with more hyperalertness and hypervigilance through the non-verbal communications of his peers and superiors.  

VA clinical records dated from September 2007 to May 2008 show that the Veteran continued to complain of anxiety stemming from his hearing impairment.  He continued to be noted to have a dysthymic mood and anxious affect, but continued to deny experiencing any suicidal or homicidal thought, intention, or plan.  His medication dosage was increased in December 2007 and February 2008.  He was consistently assigned GAF scores of 55.

In May 2008, the Veteran's private psychologist submitted an additional letter in support of the Veteran's claim.  In this letter, the psychologist again noted that the Veteran had a chronic problem with hearing; he was legally deaf in the right ear, and had only marginal hearing in the left.  His hearing impairment exacerbated his anxiety in that it prohibited him from conducting himself properly at work.  He was in a constant state of anxiety due to the fact that aside from being haunted by flashbacks, he could not effectively deal with the world around him.  This led to transient suicidal thoughts.  His GAF score was no more than 39 as a result of his severe hearing impairment and the difficulties it imposed on him in the workplace.  He had recommended that the Veteran leave the work world, but the Veteran felt obligated to continue working for financial reasons.

VA clinical records dated in June 2008 show that the Veteran reported that work was still stressful, and that he continued to live in fear of losing his job.  All but two of the employees in his department had been laid off.  Records dated from August 2008 to January 2010 show that the Veteran's symptoms continued unabated, and were complicated by his son's deployment to Iraq.  He described feeling very anxious at work, and dreading going to work in the mornings.  He stated that he occasionally took extra medication to deal with the increased anxiety he experienced.  Records dated in October 2009 show that he reported that the pressure he felt at work was enormous, and that he had lost weight in the last month as a result of his anxiety.  

In January 2010, the Veteran reported feeling more anxious than he had in the past.  He stated that he had been getting more and more stressed at work and that he had not been sleeping well.  He described experiencing panic attacks and chest pain.  He was unable to concentrate.  He stated that he was unable to continue dealing with his hearing impairment at work.  The Veteran was sent to the walk-in center for evaluation of his complaints of chest pain, and was given a letter for a leave of absence from work.

After reporting to the walk-in center for evaluation of his complaints of chest pain, the Veteran was sent for more emergent evaluation.  The Veteran noted being under increased stress at work.  He denied experiencing suicidal or homicidal ideations.  After physical and psychiatric examination, the Veteran was diagnosed with a panic attack.  His medication dosage was increased.

The Veteran did not return to work after the January 2010 panic attack.  On VA psychiatric examination in February 2010, the Veteran stated that he felt that his hearing loss had worsened over the past three years, and that he felt disabled by that.  Psychiatrically, he felt more anxious and had experienced a lot of anxiety at work.  At the time of the examination, he had not worked for three weeks, or since his January 2010 panic attack.  He reported feeling better since he stopped working, and that he had decided he was not going to go back to work.  

On mental status examination, the Veteran was noted to have some difficulty remembering dates, but his thinking was determined to generally be intact.  He had no delusions or hallucinations.  He was anxious, as evidenced by wringing of his hands.  His speech was determined to be normal in rate, but sparse.  His speech, however, was relevant and logical.  

With regard to social interaction, the Veteran reported having a good relationship with his family, and a fair relationship with his neighbors.  He stated that he enjoyed walking as a leisure activity.

The examiner determined that the Veteran was anxious in appearance and behavior.  He reported some difficulty in concentrating.  This was compounded by his difficulty hearing.  Socially, he had some friends, and was fine with his neighbors.  Affectively, he appeared rather flat and constricted.  He reported somatic symptoms including chest tightness.  He was diagnosed with PTSD and depression and assigned a GAF of 51.  The examiner noted that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas.  With regard to his mood, he was very, very anxious at work, and had decided not to return to work due to that anxiety.  His family relations were generally intact, although he reported increased irritability in the last few years.  His mood was somewhat depressed.  The examiner noted that the Veteran appeared to have had a recent decline in the last month or so, as evidence by his January 2010 emergency room visit.

VA records dated in March 2010 show that the Veteran had been on temporary disability since the January 2010 panic attack.  He stated in March 2010 that his sleeping had been the same - interrupted but he was able to get back to sleep.  He stated that he felt less anxious since he had not been working but that he got very nervous when he got a phone call from work.  He reported that his hearing impairment seemed worse.  He was unable to understand his daughter, wife, and grandson.  The attending psychiatrist noted that the Veteran had difficulty hearing him, and that at times she had to resort to writing words in order to communicate with him.  A GAF of 45 was assigned.

In July 2010, the Veteran's private psychologist submitted a final letter in support of the Veteran's claim.  In this letter, the psychologist stated that the Veteran had experienced a panic attack in January 2010, as a result of his PTSD and very severe work-related stress, which had been compounded by his hearing loss.  Subsequent to the January 2010 panic attack, the Veteran had been placed on short term disability for PTSD, major depression, and recurrent panic disorder with emerging agoraphobia.  These disorders exacerbated the feeling of helplessness and hopelessness that were reinforced by the severity of his hearing impairment.  This made employability virtually impossible as he could not function at the level he was with any degree of effective competency.  At this time, it was necessary for the Veteran to continue on permanent disability, as his condition continued to deteriorate.

In August 2010, the Veteran submitted a written statement in support of his claim, indicating that in recent treatment, he had been advised by his VA psychiatrist to consider in-patient treatment.  Group therapy would be ineffective, given the Veteran's hearing impairment.  Reportedly, his VA psychiatrist had explained to him that in the past he had been given GAF scores of 55 because he had been working, but that since he was no longer working, his GAF score needed to be revised.  

As noted above, the Veteran's PTSD has been rated as 10 percent disabling for the period prior to April 21, 2006, and as 30 percent disabling since April 214, 2006.  The Board, however, concludes that the Veteran's PTSD was 70 percent disabling for the period from September 1, 2004, the effective date of service connection, to January 20, 2010, and that it has been 100 percent disabling since January 21, 2010.

Prior to January 21, 2010, the record reflects GAF scores 70, 65, 55, and 39.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 65 and 70 suggest that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument), and that there is no more than slight impairment in social, occupational, or school functioning (e.g., occasionally falling behind in schoolwork).  GAF scores of 60 generally reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).   Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

GAF score of 55 and 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Finally, GAF scores of 39 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Prior to January 21, 2010, the record reflected that the Veteran was frequently irritable and quick tempered, and that he avoided social situations, including going out to dinner.  He had a few friends and family members with whom he talked but in general did not socialize, as a result of his hearing impairment, and associated anxiety.  His anxiety related to his hearing loss in turn exacerbated his PTSD symptomatology, worsening his ability to sleep and his ability to conduct himself in social situations, and resulting in frequent anxiety attacks.  The record overall reflects poor social functioning for the period prior to January 21, 2010, as the Veteran indicated that he spent the majority of his time working, and his free time at home doing chores.  Additionally, although the Veteran remained employed during this period, the record shows that he had tremendous difficulty at work and that his work caused him significant stress.  

Both the VA and private treating clinicians during this period found deficiencies in most of the areas considered.  Only the Veteran's private psychologist, however, factored in the impact of the Veteran's hearing loss on his psychiatric functioning in determining the degree of impairment related to PTSD, and assigning corresponding GAF scores.  As prior to January 21, 2010, the Veteran plainly experienced psychological ramifications of his service-connected hearing loss, and this psychological impairment is inextricably intertwined with the impairment resulting from his combat-related PTSD, the Board concludes that the psychological impairment attributable to the Veteran's combat-related PTSD cannot be considered separately from that stemming from his hearing loss.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

Based upon the above findings, the Board finds that the Veteran's disability more nearly approximated a 70 percent disability rating for PTSD.  His history demonstrated clear occupational and social impairment, with deficiencies in most areas.  With respect to whether his disability warrants a total 100 percent disability rating for this period, however, the Board finds that the preponderance of the evidence is against such a finding.  

The Veteran was not shown to have gross impairment in thought processes or communication.  Further, there is no evidence that the Veteran had persistent delusions or hallucinations.  Additionally, there is no evidence that the Veteran's PTSD caused a persistent danger of hurting himself, or that he was unable to maintain a minimal level of personal hygiene.  While he admitted having transient passive suicidal ideations, he denied having any plans or intent.  He was not disoriented as to time or place, and there is no evidence that he suffered from a memory loss manifested by an inability to recall the names of close relatives, his own occupation, or his own name.  As such, the Board finds that an evaluation in excess of 70 percent is not warranted for the period prior to January 21, 2010.

As of January 21, 2010, however, the Board concludes that an increased rating of 100 percent is warranted.  GAF scores dated since July 15, 2002, are predominantly in the range of 39 to 45, and overall demonstrate a consistent worsening of PTSD symptoms.  GAF scores of 39 and 45 are indicative of some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

Scores of 39 to 45 correlate with the Veteran's increased PTSD symptoms since January 21, 2010.  The Veteran has not been capable of gainful employment since he experienced the panic attack on January 21, 2010.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

Since January 21, 2010, the Veteran has indicated that he is frequently irritable, has increasingly had difficulty getting along with others, and that he most often isolates himself.  His social interaction is at a bare minimum secondary to his hearing impairment.  While he has reported having good relationships with his family members, he has indicated that he can no longer understand his wife, daughter, or grandson, with whom he shares a home, increasing his feelings of isolation and frustration.  In sum, the record overall reflects poor social functioning.  Additionally, he has very few, if any, leisure activities.  The Veteran's occupational functioning throughout this period has been severely impaired.  

Mental status examination since January 21, 2010 has revealed a depressed or anxious mood and constricted affect.  While there is no evidence of delusions or other abnormal thought processes, he has had difficulty concentrating and more recent records show that he has developed impairment of memory, at least insofar as ability to remember dates.  Additionally, while the record reflects that the Veteran denied experiencing suicidal and homicidal ideations, he has admitted to intermittently feeling as though he does not want to wake up.  

The Veteran's difficulty with social environments, his need to largely isolate himself, and his inability to work clearly indicate that his PTSD symptoms result in total occupational and social impairment.  While the Veteran was assigned a GAF score of 51 on VA examination in February 2010, this does not match the more severe GAF scores shown in contemporaneous treatment records, and does not appear to take into consideration the social and occupational impairment resulting from the psychological ramifications of his service-connected hearing loss.  Accordingly, the Board concludes that the score of 51 is an inaccurate representation of the Veteran's functioning.  

Based upon the above findings, the Board finds that since January 21, 2010, the Veteran's disability more nearly approximates a 100 percent disability rating.  His history since then demonstrates clear occupational and social impairment.  

Consideration has been given to "staged ratings" (different percentage ratings for different periods of time since the effective date of service connection).  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).
In this regard, the Board concludes that for the period from September 1, 2004, to January 20, 2010, an increased rating of 70 percent, but no more, is warranted.  In addition, for the period since January 21, 2010, an increased rating of 100 percent is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the period prior to January 21, 2010.  As discussed above, the symptoms of the Veteran's PTSD during that period consist of deficiencies in most of the areas described in the criteria for a 70 percent rating.  There have been no reports of symptoms that are outside the rating schedule.  Hence, the schedule reasonably describes the Veteran's disability, and referral for extraschedular consideration is not warranted.

A rating higher than 100 percent is not permissible.  Accordingly, referral for extraschedular consideration for the period since January 21, 2010, is not warranted.

Entitlement to a total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

For the period prior to January 21, 2010, the Veteran did not allege that his service-connected PTSD disability prevented him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  As discussed above, with the exception of a 26-week period, the Veteran remained fully employed throughout this period.  However, during that period he was out of work, the Veteran did not consider his PTSD as prohibiting his employability, as was actively looking for work during that time.  Accordingly, the Board concludes that the record does not raise a claim of entitlement to TDIU rating for the period prior to January 21, 2010, and consideration of a TDIU rating is therefore not warranted.

With respect to the period since January 21, 2010, TDIU is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a).  The award of a 100 percent schedular rating, effective January 21, 2010, moots the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33 (2001).


ORDER

Service connection for pruritis ani is granted.

Service connection for penile lesions is granted.

For the period from September 1, 2004, to January 20, 2010, an increased initial rating of 70 percent for PTSD is granted.

For the period since January 21, 2010, an increased initial rating of 100 percent for PTSD is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


